NO. 12-22-00284-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

APPROXIMATELY FOUR                               §      APPEAL FROM THE 114TH
THOUSAND ONE HUNDRED SIXTY-
FOUR DOLLARS ($4,164.00) IN U.S.
CURRENCY,
APPELLANT                                        §      JUDICIAL DISTRICT COURT

V.

THE STATE OF TEXAS,                              §      SMITH COUNTY, TEXAS
APPELLEE

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order
that is just. Id. After giving ten days’ notice, an appellate court may dismiss an appeal because
the appellant failed to comply with a requirement of the appellate rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time. TEX. R. APP. P.
42.3(c).
       On October 25, 2022, the Clerk of this Court notified Appellant, Juan Carlos Luna-
Tavares, that the filing fee in this appeal is due. Appellant was informed that failure to remit the
filing fee on or before November 4, would result in the Court’s taking appropriate action,
including dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for
remitting the filing fee passed, and Appellant has not responded to this Court’s notice, paid the
filing fee, or otherwise shown that he is excused from paying the fee. 1
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed. 2
See TEX. R. APP. P. 42.3(c).
Opinion delivered November 17, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
          The case information sheet from the Smith County District Clerk’s Office reflects that Appellant has not
been declared indigent.
         2
           We also note that Appellant’s notice of appeal fails to comply with appellate Rule 9.5 and Section
51.017(a) of the Texas Civil Practice and Remedies Code. See TEX. R. APP. P. 9.5 (service); see also TEX. CIV.
PRAC. & REM. CODE ANN. § 51.017(a) (West Supp. 2019) (notice of appeal must be served on each court reporter
responsible for preparing reporter’s record).


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 17, 2022


                                         NO. 12-22-00284-CV


                 APPROXIMATELY FOUR THOUSAND ONE HUNDRED
                 SIXTY-FOUR DOLLARS ($4,164.00) IN U.S. CURRENCY,
                                   Appellant
                                      V.
                             THE STATE OF TEXAS,
                                   Appellee


                                Appeal from the 114th District Court
                          of Smith County, Texas (Tr.Ct.No. 21-1329-B)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J